Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.  The closest prior art of Hyndman discloses relying upon a line of sight for a dispersion envelope, but not “wherein the context information includes a predetermined amount of time that a line of sight of the player remains on a position of the other player.” This language would mean that the utterance range (of the instant application)/dispersion envelope (of the prior art) would need to rely upon the line of sight for a particular amount of time rather than merely the instant location of the other players.   Particularly, this “predetermined amount of time” cannot be taught, for example on the amount of time it takes to process the information, as the amount of time is how long the line of sight of the player remains on the position, rather than a predetermined amount of time between the determination that the player is within the utterance range, and the player receives the audio. This is described in various embodiments in paragraphs [0140]-[0145] of the instant application.  As such in combination with the additional elements of the independent claims, this invention is allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS H HENRY/Examiner, Art Unit 3715                                                                                                                                                                                                        

/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715